Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 2/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glance (US 2002/0060462) in view of Wani et al (US 7,874,611).  Glance discloses:
A vehicle framework component comprising: 
a hollow member 12 having mutually facing first 17 and second 19 surfaces;
a plurality of reinforcing members 16; 
a first cover 20 that blocks an end of each of the plurality of reinforcing members 16 near the first surface 17, the first cover 20 bonded to each of the plurality of reinforcing members (see Figs. 3 and 6); and 
a bonded portion between the first cover 20 and the hollow member 12, 
wherein each of the plurality of reinforcing members 16 comprises a cylindrical tube having a quasi-circular cross section (Fig. 3), and

Wani teaches:
A vehicle framework component comprising: 
a hollow member 16; and 
at least one reinforcing member 10, 
wherein the hollow member 16 comprises therein mutually facing first and second surfaces, the reinforcing member 10 comprises a tube (see Fig. 3), 
the reinforcing member 10 is made of a steel material:
“Those having ordinary skill in the art will recognize that choice of the material for creating the scalable two-piece reinforcement unit 10 will be based upon several factors, and that the "W" bracket half-members 12 and 14 are themselves highly scalable in terms of thickness and width. Design parameters factored into material selection include, without limitation: the dimensions of the space desired to be reinforced by a single unit or assembly of units, the energy dissipation needs, the probable impact force vectors, and the difficulty of manufacturing the specific configuration of the half-members. The embodiment shown in FIGS. 6A and 6B uses high strength dual phase steel, at a material thickness of approximately 1.5 millimeters.” – column 6, lines 3-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
invention was filed to modify the vehicle of Glance with the teaching of Wani such that the reinforcing member is made of steel material to ensure desirable strength and energy dissipation thus meeting energy dissipation needs.



	With regard to claim 8, Glance discloses wherein the quasi-circular cross section of each of the plurality of reinforcing members 16 has a ratio of a major axis to a minor axis of 2.5 or less due to the cross section being circular.

With regard to claim 9, Glance discloses wherein a distance between axes of the cylindrical tubes of the respective plurality of reinforcing members is at most four times as large as a diameter of the reinforcing members (see Fig. 6).

With regard to claim 12, Glance discloses the vehicle framework component being installed so that the first surface 17 of the hollow member is situated near an inside of the vehicle and the second surface 19 of the hollow member is situated near an outside of the vehicle (see Fig. 1).  

	With regard to claim 13, Glance discloses a vehicle framework component comprising: 
a hollow member 12 having mutually facing first 17 and second 19 surfaces; and
a plurality of reinforcing members 16; 
a first cover 20 that blocks an end of each of the plurality of reinforcing members 16 near the first surface 17, the first cover 20 bonded to each of the plurality of reinforcing members 16; 
a bonded portion between the first cover 20 and the hollow member 12, wherein
.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-9, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to the claims that defines a cover that extends over an end of all of the plurality of reinforcing members gave enough structure to render the rejections of the previous office action no longer sufficient.  However, an updated review of the art provided the Glance reference, which reads on the structure as seen in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616